                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI



UNITED STATES OF AMERICA                                                            PLAINTIFF


VS.                                                      CASE NO.: 4:19-CR-53-NBB-JMV-1


LAMARCUS MARTIN                                                                   DEFENDANT



                       ORDER GRANTING MOTION TO REVOKE

       The defendant, Lamarcus Martin, having appeared this day before the undersigned for a

bond revocation hearing, and having considered the testimony from several witnesses, and it

appearing to the court that there is sufficient evidence to prove that the defendant violated one or

more conditions of release and does not have fixed place of residence that complies with his

conditions of pretrial supervision; therefore, the Motion to Revoke Pretrial Release is hereby

granted. It is therefore

ORDERED:

       That the defendant's bond be revoked and that the defendant be detained pending trial in

this matter. Defendant is hereby remanded to the United States Marshal Service.

       THIS, the 6th day of December 2019.




                                               /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
